Citation Nr: 0012613	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  93-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from April 1967 to May 1970, 
including some time in Vietnam.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1993 rating decision issued by the Department 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO) which, in part, denied an increased rating for 
hypertension.  The Board most recently remanded the case to 
the RO for additional development in May 1999; the RO has now 
returned the case to the Board for appellate review.


REMAND

After the case was certified to the Board, and after the 
appellant's representative made a written presentation, 
additional evidence was received at the Board.  The 
information is pertinent to the issue at hand.  Initial 
review of the RO has not been waived.  Thus, due process 
requires that the matter be returned to the RO for 
consideration.  See 38 C.F.R. § 20.1304 (1999).

In view of the foregoing, this issue is REMANDED for the 
following action.

The RO should readjudicate the instant 
issue with review of the evidence 
recently submitted to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To the extent the benefits sought on appeal are not granted, 
the veteran and his representative should be provided with a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant unless 
he is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




